COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              JERONDA WILSON
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0488-16-1                                           PER CURIAM
                                                                                 SEPTEMBER 6, 2016
              CITY OF HAMPTON
               DEPARTMENT OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                              Wilford Taylor, Jr., Judge

                               (Charles E. Haden, on brief), for appellant.

                               (Vanessa T. Valledjuli, City Attorney; Therese M. Price, Assistant
                               City Attorney; Carter Phillips, Guardian ad litem for the minor
                               children, on brief), for appellee.


                     Jeronda Wilson (mother) appeals orders approving foster care plans with goals of adoption.

              Mother argues that the trial court erred by (1) approving the foster care plans’ goals of adoption

              because the City of Hampton Department of Social Services (the Department) failed to establish

              that adoption was in the best interests of the children and that reasonable efforts have been made to

              reunite the children with their parents; and (2) sustaining the Department’s objection to evidence

              that mother wished to present regarding her efforts to achieve reunification with her children. Upon

              reviewing the record and briefs of the parties, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       Mother has two children, who were born in March 2011 and December 2012. In June

2013, the police found the children padlocked in a camper without adult supervision, electricity,

or running water. Mother was arrested on two counts of felony child endangerment and two

counts of felony child cruelty. After having been found guilty, mother was sentenced to prison.

As a condition of her criminal convictions, she was not allowed to have any contact with the

children, “unless a court of competent jurisdiction orders otherwise.” Mother was released from

prison on January 20, 2016.

       The maternal grandparents took custody of the children after mother’s arrest. However,

in December 2014, they asked to be relieved of custody due to their medical issues. Instead, the

Department provided family support services and respite. The Department also contacted the

children’s father and maternal aunts to see if they would be potential placement options. Father

lived out of state and never came to Virginia. The maternal aunts indicated that they could not

take the children.

       By March 2015, the children were staying full-time in a foster care home that previously

provided respite to the grandparents. On June 16, 2015, the Hampton Juvenile and Domestic

Relations District Court (the JDR court) granted the grandparents’ request to be relieved of

custody of the children. The Department received custody of the children, who stayed in their

foster care home. The Department continued to look for family members who could care for the

children, but none were willing or available.




                                           -2-
          On December 15, 2015, the Department filed new foster care review plans and asked that

the goals be changed to adoption. On December 29, 2015, the JDR court entered orders

approving the foster care plans with the goals of adoption. Mother appealed to the circuit court.

          On March 2, 2016, the parties appeared before the circuit court. Mother asked the circuit

court to not change the foster care goals to “adoption,” but instead keep the goals as “return to

home.” She explained that while in jail, she took parenting classes and anger management

classes. Since she was released from prison, she lived with her parents and obtained a job. The

no contact order between mother and the children remained in effect at the time of the hearing.

After hearing the evidence and arguments, the circuit court found that it was in the children’s

best interests for the goals of the foster care plans to be adoption. This appeal followed.

                                              ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986).

                                         Assignment of error #1

          Mother argues that the trial court erred in approving the foster care plans with the goals

of adoption because it was not in the children’s best interests and the Department did not make

reasonable efforts to reunite mother and the children.

          Code §§ 16.1-281 and 16.1-282 discuss foster care plans and the foster care review

hearings. Code § 16.1-282(D) maintains that at a foster care review hearing, a court should state

“whether reasonable efforts, if applicable, have been made to reunite the child with his parents,

guardian or other person standing in loco parentis to the child.” In this case, the court found that

“reasonable efforts” were not applicable. Code § 16.1-281(B) states that the Department does

                                                  -3-
not have to make any efforts to reunite children with their parent, if the children were subjected

to aggravated circumstances. Code § 16.1-281(B) states, in pertinent part:

                The local board or other child welfare agency having custody of
                the child shall not be required by the court to make reasonable
                efforts to reunite the child with a parent if the court finds that . . .
                (4) based on clear and convincing evidence, the parent has
                subjected any child to aggravated circumstances . . . .

The General Assembly defined “aggravated circumstances”:

                “Aggravated circumstances” means torture, chronic or severe
                abuse, or chronic or severe sexual abuse, if the victim of such
                conduct was a child of the parent or child with whom the parent
                resided at the time such conduct occurred, including the failure to
                protect such a child from such conduct, which conduct or failure to
                protect: (i) evinces a wanton or depraved indifference to human
                life, or (ii) has resulted in the death of such a child or in serious
                bodily injury to such a child.

Code § 16.1-281(B).

       Here, the circuit court agreed with the Department that mother’s convictions of felony

child endangerment and felony child neglect were evidence of aggravated circumstances.

Mother was convicted of violating Code § 18.2-371.1(B)(1), which states that “[a]ny parent . . .

whose willful act or omission in the care of such child was so gross, wanton, and culpable as to

show a reckless disregard for human life is guilty of a Class 6 felony.”1 Both Code

§§ 16.1-281(B) and 18.2-371.1(B)(1) address an “indifference” or “disregard” for a child’s life.

Mother left her children, who were approximately two years old and seven months old,

padlocked in a trailer alone, without electricity or water. The circuit court did not err in

concluding that, based on these facts, the children were subjected to aggravated circumstances.

Contrary to mother’s arguments, it does not matter that the incident occurred only one time




       1
           Mother also was convicted of violating Code § 40.1-103.

                                                   -4-
because Code § 16.1-281(B) indicates that “‘severe abuse’ . . . may include an act or omission

that occurred only once, but otherwise meets the definition of ‘aggravated circumstances.’”

       Therefore, the circuit court did not err in concluding that pursuant to Code § 16.1-281(B),

the Department was not required to make any reasonable efforts to reunite mother with the

children. By court order, mother was not allowed to have any contact with the children. The

circuit court did not err in finding that it was in the children’s best interests for the Department to

proceed with the adoption. The circuit court noted that the children needed the stability and

security that adoption could provide. The circuit court did not err in approving the goals of

adoption.

                                       Assignment of error #2

       Mother argues that the circuit court erred by not allowing her to present evidence of what

steps she has taken to improve herself so she could be reunited with her children.

       “The admissibility of evidence is within the broad discretion of the trial court, and a

ruling will not be disturbed on appeal in the absence of an abuse of discretion.” Logan, 13
Va. App. at 132, 409 S.E.2d at 465 (quoting Blain v. Commonwealth, 7 Va. App. 10, 16, 371
S.E.2d 838, 842 (1988)).

       At the conclusion of the hearing, the circuit court told mother, “I commend your efforts

to rehabilitate yourself.” However, as noted above, the circuit court did not err in finding that the

children were subjected to aggravated circumstances. Furthermore, as a result of her criminal

convictions, mother was not allowed to have any contact with the children. Accordingly, the

circuit court did not have to consider any efforts mother made to try to improve herself in order

to be reunited with the children.




                                                 -5-
                                 CONCLUSION

For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                Affirmed.




                                   -6-